Exhibit 10.1

 

Confidential treatment has been requested for portions of this document. This
copy of the document filed as an Exhibit omits the confidential information
subject to the confidentiality request. Omissions are designated by the symbol
[...***...]. A complete version of this document has been filed separately with
the Securities and Exchange Commission.

 

MASTER LOAN AGREEMENT

 

THIS MASTER LOAN AGREEMENT (“Agreement”) is made effective as of
                , 2008, between ALLEGIANT AIR, LLC, a Nevada limited-liability
company, with its principal executive office located at 3301 North Buffalo
Drive, Suite B-9, Las Vegas, Nevada 89129 (“Borrower”) and BANK OF NEVADA, a
bank chartered under the laws of Nevada, with its principal executive office
located at 777 N. Rainbow Blvd., Las Vegas, Nevada, 89107 (“Lender”).

 

Background

 

A.                      Borrower intends to obtain from Lender certain loans in
the aggregate principal amount of EIGHTEEN MILLION AND NO/100 DOLLARS
($18,000,000.00), collectively the “Loans”, and individually a “Loan”). The
respective Loans shall be in the following amounts: $2,895,000.00,
$2,394,000.00, $2,052,000.00, $1,881,000.00, $2,166,000.00, $2,166,000.00,
$2,508,000.00, and $1,938,000.00. For each Loan, the Borrower’s obligation to
repay the Loan shall be set forth in and evidenced by a Note (defined below).
The Borrower’s obligation to repay each Loan shall be secured by a security
interest in property consisting of one (1) aircraft corresponding to each Loan,
for a total of eight (8) aircraft, each including two Pratt & Whitney aircraft
engines (the “Aircraft”, “Engines” and “Collateral” as more specifically defined
in the Security Agreement, defined below, to be executed by Borrower and
corresponding to each Note).

 

B.                        Lender has agreed to make the Loan to Borrower in
separate installment promissory notes (the “Notes” collectively, or “Note,”
individually) on or about the “Funding Date” set forth in each Security
Agreement, executed by Borrower (“Security Agreements” collectively, or
“Security Agreement,” individually) and corresponding with each Note upon
Borrower’s fulfillment of the terms and conditions stated herein.

 

C.                        The amounts of the respective Loans/Notes, and the
Collateral (including Aircraft and Engines) to which each Loan/Note corresponds,
are as follows:

 

Aircraft

 

Loan:

 

 

 

 

 

 

 

 

i.

 

N860GA

 

$

2,895,000

 

ii.

 

N861GA

 

$

2,394,000

 

iii.

 

N862GA

 

$

2,052,000

 

iv.

 

N891GA

 

$

1,881,000

 

v.

 

N880GA

 

$

2,166,000

 

vi.

 

N881GA

 

$

2,166,000

 

vii.

 

N883GA

 

$

2,508,000

 

viii.

 

N884GA

 

$

1,938,000

 

 

--------------------------------------------------------------------------------


 

Agreement

 

1.                          General Conditions Precedent to the Loan. Before the
Lender makes a Loan, Borrower shall execute and deliver to Lender the respective
Note corresponding to the Loan, in the form attached hereto as Exhibit “A”, and
the Security Agreement for the Collateral corresponding to the Loan, in the form
attached hereto as Exhibit “B”, and provide all financial information, corporate
documents, certifications, authorizations and invoices requested by Lender and
to Lender’s satisfaction. In addition, Lender’s obligations shall be conditioned
upon Lender’s receipt of and determination that the following are satisfactory
to Lender: (a) lien searches in the jurisdiction in which Borrower’s principal
executive office is located; (b) lien searches with the Federal Aviation
Administration (“FAA”); (c) lien searches with the International Registry of
Mobile Assets created by the Cape Town Treaty (“IRMA”) and (d) Borrower’s parent
company, Allegiant Travel Company, a Nevada corporation, shall have executed a
guaranty in the form attached hereto as Exhibit “C”.

 

2.                          Note Term and Payments. Each Note shall provide for
the amortization of principal and interest in equal monthly installments over a
period of forty eight (48) months and for a balloon payment of the remaining
principal balance on the date that is forty-eight (48) months after the date of
the Note, all as set forth in each Note and commencing on the date stated in
each Note.

 

3.                          Interest Rate. The interest rate for each Note shall
be reflected in the respective Note and shall be equal to 3-Month LIBOR rate
(the “3-Month LIBOR rate”), plus two hundred fifty basis points (2.50%), fixed.
For these purposes, the “3-Month LIBOR rate” shall mean the 3-Month LIBOR rate
as published in The Wall Street Journal on the date of the advance. This
definition of Bank’s 3-Month LIBOR rate is to be strictly interpreted and is not
intended to serve any purpose other than providing an index to determine the
interest rate used herein. Bank’s 3-Month LIBOR rate may not necessarily be the
same as the quoted offered side in the Eurodollar time deposit market by any
particular institution or service applicable to any interest period. It is not
the lowest rate at which Bank may make loans to any of its customers, either now
or in the future. At no time shall the interest rate applicable to the Notes be
less than 6.00% per annum.

 

4.                          Origination Fee. Borrower shall pay, as a condition
precedent to the Loans, a “loan origination fee” equal to one-quarter of one
percent (0.25%) of the amount of each of the Loans. The origination fee shall be
payable at the time of each advance of the Loan evidenced by a respective Note
by reducing the amount to be disbursed by Lender to Borrower upon the execution
of each Note by the amount of the loan origination fee with respect to such
Loan.

 

5.                          Consideration for the Note. In consideration of each
Note and as a condition of its Loan to Borrower, Lender requires Borrower to
grant a security interest in the Collateral described in each Security Agreement
to secure Borrower’s payment and performance of all its obligations under the
corresponding Note.

 

2

--------------------------------------------------------------------------------


 

6.                          Method of Payment. Borrower shall make each payment
under each Note on the date when due thereunder in lawful money of the United
States to Lender’s address set forth above (or the address of Lender’s assignee
which shall be provided to Borrower) in immediately available funds. Borrower
may make payments by wire transfer per wire instructions set forth on
Exhibit “D” attached hereto as such wire instructions may be changed by Lender
by prior written notice to Borrower.

 

7.                          Fees and Costs. Borrower shall reimburse Lender for
all out of pocket appraisal fees, attorneys’ fees and additional costs, charges,
and expenses incurred (i) for all searches, filings, registrations, recordings,
waivers and appraisals; (ii) in review, preparation, execution and delivery of
the Loan Agreement, the Security Agreements and the Notes (“Debt Documents”),
(iii) in defending or protecting Lender’s security interest in the Collateral
after a default by Borrower or in the event another lien is filed against the
Collateral or Lender has reasonable basis to believe its priority secured
position in the Collateral is impaired; (iv) in the enforcement of the Loan or
the collection of any payments due under the Debt Documents after an Event of
Default (defined below) by Borrower, or the preparation of any settlement
agreements prepared in connection with the Loan as a result of any such event of
default; (v) in any amendment of the Loan other than an amendment requested by
Lender; and (vi) in any lawsuit or other legal or arbitration/mediation
proceeding to which the Loan gives rise, including without limitation, actions
in tort if Lender is the prevailing party. The documentation, appraisal fees and
legal fees to be paid by Borrower and described in clauses (i) and (ii) above
shall not exceed $20,000.00.

 

8.                          Corporate Existence and Evidence; Citizenship;
International Registry. Borrower represents and warrants, on a continuing basis,
that it (i) is a limited liability company, (ii) is duly organized and validly
existing in good standing under the laws of the jurisdiction of its
organization, (iii) is duly qualified to do business in each jurisdiction where
its operations require, and (iv) has full power and authority, under the
operating or other organizational or governing agreement of the company, to
obtain the Loans using the Collateral as security, and to enter into and perform
its obligations under the Debt Documents. Borrower’s execution, delivery and
performance of the Debt Documents have been duly authorized by all necessary
company action on the part of Borrower and are not inconsistent with its
operating agreement or other organizational or governing instruments. Borrower
is, and shall at all times throughout the term of this Agreement (including any
extensions or renewals hereof) be and remain, a citizen of the United States
within the meaning of 49 U.S. Code Section 20102(a)(15) of Title 49 of the
United States Code. In addition, Borrower shall, throughout the term of the
Loan, (i) be registered as a Transaction User Entity, (ii) have designated a
Professional User Entity (acceptable to Lender) and (iii) have paid all required
fees and taken all actions necessary to enable Lender to register any
International Interest with the International Registry. The terms “Transaction
User Entity” and “Professional User Entity” shall have the respective meanings
assigned thereto in the International Registry Regulations issued pursuant to
Article 17(2) of the Cape Town Convention and Article XVIII of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
specific to Aircraft Equipment.

 

3

--------------------------------------------------------------------------------


 

9.                          Legally Binding Obligations. The execution, delivery
and performance by Borrower of the Debt Documents do not violate any law or
governmental rule, regulation or order applicable to Borrower and do not and
will not contravene any provision, or constitute a default under any instrument
to which it is bound, and will constitute a legal, valid and binding agreement
of Borrower, enforceable in accordance with its terms. No action, including any
permits or consents, in respect of or by any state, federal or other
governmental authority or agency is required with respect to the execution,
delivery and performance of the Debt Documents by Borrower.

 

10.                    Financial Statements and Covenants.

 

(a)                      Borrower shall provide to Lender a copy of its parent
company’s annual audited financial statements within one hundred twenty (120)
days after its fiscal year end, and a copy of its parent company’s quarterly
un-audited financial statements within sixty (60) days after the end of each
fiscal quarter.

 

(b)                     [Intentionally omitted.]

 

(c)                      [...***...]

 

4

--------------------------------------------------------------------------------


 

(d)                     [...***...]

 

(e)                      Until Borrower’s obligations are paid in full as
required under the Debt Documents, Borrower agrees that it will: (i) preserve
its organizational existence and not, in one transaction or a series of related
transactions, merge into or consolidate with any other entity, or sell all or
substantially all of its assets; and (ii) not change its name, address of
principal executive offices, address or jurisdiction of organization without
first providing Lender with at least thirty (30) days’ prior written notice. The
parties acknowledge that Borrower expects to move its principal offices to 8360
South Durango Drive, Las Vegas, Nevada 89113 in 2008;

 

(f)                        At all times prior to the repayment of all of
Borrower’s obligations under this Loan Agreement and the Notes executed
hereunder, neither Borrower nor any of its officers, directors or members and
any other direct or indirect holder of any equity interest in Borrower:
(i) shall be a Prohibited Person as defined under U.S. Presidential Executive
Order #13224 and the Patriot Act; and (ii) shall fail to be in full compliance
with all applicable orders, rules, regulations and recommendations promulgated
under or in connection with Executive Order #13224 and the Patriot Act except
that Borrower makes no representation with respect to the shareholders of its
publicly held parent company; and

 

(g)                     Borrower shall, in all material respects, remain in
compliance with all applicable laws, regulations, requirements, rules and orders
applicable to its business, all manufacturers’ instructions and warranty
requirements, all FAA directives (as applicable) and with the conditions and
requirements of all policies of insurance with respect to the Collateral.

 

11.                    Notices required. Borrower shall give Lender written
notice of each of the following events within the specified period of time set
forth below:

 

(a)                      any loss, damage or destruction to an item of
Collateral within 10 days thereof;

 

(b)                     any condition or event that constitutes a default under
the Debt Documents, specifying the nature thereof and the action which Borrower
is taking or proposes to take with respect thereto, within 10 days thereof;

 

(c)                      the cancellation, revocation, suspension, restriction
or expiration of any FAA registration, maintenance certificate, airworthiness
certificate, or insurance on any item of Collateral upon Borrower’s receipt
thereof;

 

5

--------------------------------------------------------------------------------


 

(d)                     any litigation involving Borrower within 10 days of
Borrower’s commencing or receiving notice of such litigation, as applicable, if
such litigation, if adversely determined, would have a material adverse effect
on Borrower, its Financial condition, or the Collateral;

 

(e)                      a change in ownership of Borrower such that it is no
longer a wholly-owned subsidiary of Allegiant Travel Company within 20 days
thereof; or

 

(f)                        any other event or change in the type of business
conducted by Borrower or the location or jurisdiction of organization of
Borrower or its parent corporation within 20 days thereof.

 

12.                    Indemnification. Borrower shall indemnify and hold Lender
harmless from and against any and all third party claims (including without
limitation, negligence, tort and strict liability), damages, adjustments, suits,
administrative and legal proceedings, and any and all costs and expenses in
connection therewith (including attorneys’ fees incurred by Lender) arising out
of or in any manner connected with or resulting from this Agreement or the
Collateral, including, without limitation the manufacture, purchase, financing,
ownership, rejection, non-delivery, transportation, importation, delivery,
possession, use, operation, maintenance, inspection, condition, lease, return,
storage or disposition thereof, and including further, without limitation
(a) claims for injury to or death of persons and for damage to property,
(b) claims relating to patent, copyright, or trademark infringement, (c) claims
relating to latent or other defects in the Collateral whether or not
discoverable by Borrower, and (d) claims for wrongful, negligent or improper act
or misuse by Borrower. Borrower agrees to give Lender prompt notice of any such
claim or liability. The term “Lender,” for purposes of this paragraph, includes
Lender, its successors and assigns, shareholders, members, owners, partners,
directors, officers, representatives and agents. The provisions of this
paragraph shall survive the expiration or other termination of this Agreement
and the Debt Documents with respect to events occurring prior to such expiration
or termination.

 

13.                    Default. An Event of Default shall occur under this
Agreement if:

 

(a)                      Nonpayment of any Note. Borrower fails to pay Lender or
its assigns when due any principal or interest payment under any Note and such
failure shall continue uncured for five (5) business days.

 

(b)                     Other Nonpayment. Borrower fails to pay Lender or its
assigns when due any other obligation under any Note, this Agreement, any
Security Agreement or any other instrument executed as a part of this Agreement,
and such failure shall continue uncured for five business (5) days after
Borrower’s receipt of written notice of the failure from Lender;

 

(c)                      Insurance. Borrower fails to maintain any required
insurance in compliance with the terms of the Debt Documents;

 

6

--------------------------------------------------------------------------------


 

(d)                     Unauthorized Use of Collateral or Proceeds. Borrower
attempts to or does, remove, sell, assign, transfer, encumber, sublet or part
with possession of any one or more items of the Collateral or proceeds, except
as expressly permitted herein or in any Security Agreement, allows any of the
Collateral or proceeds to become subject to any levy, seizure, attachment,
assignment or execution, or Borrower abandons any item of Collateral without
substituting therefor additional Collateral in accordance with the terms of the
Security Agreement;

 

(e)                      Failure to Provide Notice. Borrower fails to notify
Lender of any material loss, damage, or destruction to any of the Collateral
within ten (10) days thereof;

 

(f)                        Breach of Debt Documents. Borrower fails to observe
or perform any of its covenants and obligations required to be observed or
performed under any of the Debt Documents and such failure continues uncured for
twenty (20) days after the earlier of receipt of written notice from Lender or
Borrower’s knowledge thereof, except that: (i) the twenty (20) day cure period
shall not apply and an Event of Default shall occur immediately upon Borrower’s
failure to maintain insurance in compliance with the terms of the Debt
Documents, and (ii) the twenty (20) day cure period shall not apply when a
shorter cure period has been specified in this Section;

 

(g)                     Representations and Warranties. That Prove False.
Borrower breaches any of its representations or warranties made under any of the
Debt Documents in any material respect, or if any such representations or
warranties are false or misleading in any material respect;

 

(h)                     Bankruptcy and Insolvency. Borrower or its parent
company shall (i) be adjudicated insolvent or a bankrupt, or cease, be unable,
or admit its inability to pay its debts as they mature, or make a general
assignment for the benefit of creditors or enter into any composition or
arrangement with creditors; (ii) apply for or consent to the appointment of a
receiver, trustee or liquidator of it or of a substantial part of the
Collateral, or authorize such application or consent, or proceedings seeking
such appointment shall be instituted against it without such authorization,
consent or application and shall continue undismissed for a period of sixty (60)
days; (iii) authorize or file a voluntary petition in bankruptcy or apply for or
consent to the application of any bankruptcy, reorganization in bankruptcy,
arrangement, readjustment of debt, insolvency, dissolution, moratorium or other
similar law of any jurisdiction, or authorize such application or consent; or
proceedings to such end shall be instituted against it without such
authorization, application or consent and such proceeding instituted against it
shall continue undismissed for a period of sixty (60) days;

 

(i)                         Control of Borrower. Borrower shall become a less
than wholly-owned subsidiary of Allegiant Travel Company or Allegiant Travel
Company shall no longer control the managing board of Borrower;

 

(j)                         Breach of Security Agreement. Debtor fails to comply
with the terms of any Security Agreement executed by Borrower and Lender, which
failure is not cured by Borrower within the applicable cure period under such
Security Agreement;

 

7

--------------------------------------------------------------------------------


 

(k)                      Change in Corporate Existence. Borrower shall have
terminated or changed its organizational or limited liability company existence,
consolidated with, merged into, or conveyed or leased substantially all of its
assets to any person or entity, unless: (i) such person or entity executes and
delivers to Lender an agreement reasonably satisfactory in form and substance to
Lender, containing such person’s or entity’s effective assumption, and its
agreement to pay, perform, comply with and otherwise be liable for, in a due and
punctual manner, all of Borrower’s obligations having previously arisen, or then
or thereafter arising, under the Debt Documents, together with any and all
documents, agreements, instruments, certificates, guarantees, opinions and
filings reasonably requested by Lender; (ii) Lender is reasonably satisfied as
to the creditworthiness of such person’s or entity’s conformance to other
standard criteria then used by Lender for such purposes; and (iii) Borrower has
provided no less than twenty (20) days prior written notice of such occurrence
to Lender or its assigns; or

 

(1)                      Location of Collateral. Borrower or its lessee operates
or locates the Collateral in any country or jurisdiction that does not maintain
full diplomatic relations with the United States, any area of hostilities, or
any country or jurisdiction for which exports or transactions are subject to
specific restrictions under any United States export or other law or United
Nations Security Counsel Directive, or otherwise violates, or suffers or permits
the violation of, such laws or directives.

 

14.                    Remedies. Upon the occurrence of any Event of Default and
at any time thereafter during the continuance of such default, Lender may, with
or without giving notice to Borrower, do any one or more of the following:

 

(a)                      Enforcement. Accelerate amounts owing under any or all
of the Notes, and enforce this Agreement, any or all of the Security Agreements
and any or all of the Notes according to their respective terms;

 

(b)                     Cure. Advance funds on Borrower’s behalf to cure the
Event of Default, whereupon Borrower shall immediately reimburse Lender
therefor, together with interest charges accrued thereon;

 

(c)                      Cancel Funding Obligations. Refuse to make additional
advances provided for under this Agreement;

 

(d)                     Acceleration. Accelerate all obligations due and payable
under any or all of the Notes, and declare any or all of the Notes immediately
due and payable;

 

(e)                      Additional Collateral. Request additional collateral to
secure the Note or Notes;

 

(f)                        File Suit and Obtain Judgment. File suit and obtain
monetary judgment and, in conjunction with any action, seek any ancillary
remedies provided by law, including levy of attachment or garnishment;

 

8

--------------------------------------------------------------------------------


 

(g)                     Exercise Rights under Security Agreements. Exercise any
remedies available to Lender under any or all of the Security Agreements.

 

The rights and remedies afforded Lender hereunder shall not be deemed to be
exclusive, but shall be in addition to any rights or remedies provided by law.
Lender’s failure promptly to enforce any right or remedy hereunder shall not
operate as a waiver of such right or remedy, and Lender’s waiver of any default
shall not constitute a waiver of any subsequent or other default. Lender may
accept late payments or partial payments of amounts due under the Note or Notes
and may delay enforcing any of Lender’s rights or remedies hereunder without
losing or waiving any of Lender’s rights or remedies. Except as expressly
provided in this Agreement, Borrower waives any notice of Lender’s notice of
nonpayment, presentment, notice of dishonor, or any other notice.

 

Lender shall also have and enjoy all rights and remedies provided at law or in
equity, including without limitation those provided to secured parties under the
Uniform Commercial Code (“UCC”), to collect, enforce or satisfy any obligations
of Borrower then owing, whether by acceleration or otherwise.

 

Notwithstanding the foregoing, in the event Lender is fully compensated for all
amounts due under the Debt Documents, including all fees of collection, through
the exercise of any or all of the foregoing remedies, any excess amounts
obtained by Lender through such collection efforts shall inure to the benefit of
and shall be paid to Borrower or as directed by Borrower.

 

15.                    Bankruptcy Code. The parties acknowledge that Lender and
its assignees shall not be entitled to the benefits of Section 1110 of the
Bankruptcy Code with respect to the security for the Loan.

 

16.                    Governing Law; Waiver of Trial by Jury. THIS AGREEMENT
SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEVADA, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE. THE PARTIES AGREE TO SUBMIT TO THE EXCLUSIVE JURISDICTION OF
NEVADA; ANY SUIT OR OTHER PROCEEDING BROUGHT BY EITHER PARTY TO ENFORCE OR
CONSTRUE THIS AGREEMENT, OR TO DETERMINE MATTERS RELATING TO THE COLLATERAL OR
THE RELATIONSHIP BETWEEN THE PARTIES HERETO, SHALL BE BROUGHT ONLY IN THE STATE
OR FEDERAL COURTS IN NEVADA. THIS AGREEMENT WAS EXECUTED IN NEVADA AND IS TO BE
PERFORMED IN NEVADA (BY REASON OF ONE OR MORE PAYMENTS REQUIRED TO BE MADE TO
LENDER IN NEVADA). THE PARTIES HEREBY WAIVE THE RIGHT TO TRIAL BY JURY OF ANY
MATTERS ARISING OUT OF THIS AGREEMENT, THE COLLATERAL OR THE CONDUCT OF THE
RELATIONSHIP BETWEEN BORROWER AND LENDER.

 

9

--------------------------------------------------------------------------------


 

17.                    Headings. Section headings used in this Agreement are for
convenience only and are not a part of this Agreement and shall not be used in
construing it.

 

18.                    Severability. In the event that any provision of this
Agreement is found to be unenforceable in any legal proceeding, the remaining
provisions shall remain in full force and effect.

 

19.                    Integration and Modification. This Agreement is the
entire agreement of Borrower and Lender concerning its subject matter until the
parties’ execution of one or more Security Agreements and one or more Notes.
This Agreement may not be amended or modified except by a written amendment
signed by a duly authorized representative of each party, but no such amendment
or modification needs further consideration to be binding.

 

[THE REMAINDER OF THIS PAGE INTENTIALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

The parties have signed this Agreement as of the day and year written below.

 

Dated:              , 2008

 

BORROWER:

LENDER:

 

 

ALLEGIANT AIR, LLC

BANK OF NEVADA

 

 

 

 

 

BY:

 

 

BY:

 

NAME:

Andrew C. Levy

 

NAME:

 

TITLE:

Authorized Agent

 

TITLE:

 

 

11

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Form of Note

 

(to be attached)

 

12

--------------------------------------------------------------------------------


 

Loan No.           

 

PROMISSORY NOTE

AIRCRAFT # N860GA

 

$2,895,000.00

Date:          , 2008

 

 

FOR VALUE RECEIVED, ALLEGIANT AIR, LLC, a Nevada limited-liability company, with
its principal executive office located at 3301 North Buffalo Drive, Suite B-9
Las Vegas, Nevada 89129 (“Debtor”), hereby promises to pay, without offset,
defense or counterclaim, to the order of BANK OF NEVADA (“Secured Party”) with
its principal executive office located at 777 N. Rainbow Blvd., Las Vegas,
Nevada, 89107, or at such other place as may be designated in writing by the
holder of this Note, the principal sum of TWO MILLION EIGHT HUNDRED NINETY FIVE
THOUSAND AND NO/100 DOLLARS ($2,895,000.00), with interest under this Note will
accrue at the rate of six percent (6%) per annum. Payments under the Note will
be paid as follows:

 

A.       Principal and interest under this Note shall be payable in forty-eight
(48) installments of SIXTY EIGHT THOUSAND ONE HUNDRED NINETY FIVE AND 72/100
DOLLARS ($68,195.72) each, reflecting a 48-month amortization period, commencing
on the            day of          2008, and on the same day of each month
thereafter through and including          , 2012.

 

B.        A final installment equal to the unpaid balance of the Note (if any)
shall be due and payable on          , 2012.

 

Debtor shall have the right to prepay the Note in whole or in part, at any time
or times, without premium or penalty.

 

In the event of a default under this Note, any other Note signed by Debtor in
favor of Secured Party, the Loan Agreement or the Security Agreement (as
hereinafter defined) and/or after maturity (whether by acceleration or
otherwise), interest on any amounts not paid when due under this Note and any
amounts accelerated pursuant to the Security Agreement, shall accrue at a per
annum rate equal to the aforesaid rate plus three percent (3%), which default
interest rate shall apply both before and after any judgment obtained by Secured
Party or its assigns. Interest on any amounts not paid when due under this Note
and any amounts accelerated pursuant to the Security Agreement shall be computed
on the basis of a year equal to 360 days and charged for the actual number of
days within the period for which interest is being charged.

 

This Note is entered into pursuant to a Master Loan Agreement dated as
of        , 2008, between Debtor and Secured Party and is secured by collateral
described in a Security Agreement between Debtor and Secured Party, to which
reference is made for a description of the rights of Secured Party and any
holder of this Note. If there is an Event of Default under the Loan Agreement
which is not cured within the cure period provided for therein, Secured Party
may declare the entire amount of the Note to be

 

13

--------------------------------------------------------------------------------


 

immediately due and payable and exercise all of its rights and remedies under
the Security Agreement. If suit is brought to collect this Note, Debtor shall be
liable to Secured Party for its costs of enforcement of its rights and remedies,
including, without limitation, its reasonable attorneys’ fees.

 

Presentment, demand for payment, notice of dishonor and protest are hereby
waived.

 

Secured Party may renew or extend this Note, release any guarantor hereof or
waive or modify any provision hereof, without affecting the obligations of
Debtor, except as may be specifically set forth in such renewal, extension,
release, waiver or modification.

 

All payments received by Secured Party in respect hereof shall be applied,
first, to any charges then owing hereon, next, to accrued interest and then, to
principal. Secured Party may assess Debtor a charge for any remittance that is
dishonored.

 

This Note shall in all respects be governed by and construed in accordance with
the laws of Nevada, including all matters of construction, validity and
performance. The parties agree to submit to the exclusive jurisdiction of the
state or federal courts located in the State of Nevada; any suit or other
proceeding brought by either party to enforce or construe this Agreement, or to
determine matters relating to the Collateral or the relationship between the
parties hereto shall be brought only in the state or federal courts in Nevada.
This Note was executed in Nevada and is to be performed in Nevada. The parties
hereby waive the right to trial by jury of any matters arising out of this Note,
or the conduct of the relationship between Debtor and Secured Party.

 

This Note and the Security Agreement may not be otherwise modified or changed,
in whole or in part, and no right or remedy of Secured Party under this Note or
the Security Agreement or under any other agreement may be waived, except in a
writing signed by Secured Party. All rights, remedies and benefits of Secured
Party hereunder shall inure to the benefit of the holder of this Note. Secured
Party may assign this Note and Security Agreement without notice to Debtor;
provided, however, that Debtor shall not be in default hereunder as a result of
compliance with the terms of the Note and Security Agreement until Debtor has
been notified of such assignment in writing.

 

DEBTOR:

 

ALLEGIANT AIR, LLC, a Nevada limited-liability company

 

 

By:

 

 

Name:

Andrew C. Levy

 

Title:

Authorized Agent

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

Form of Security Agreement

 

(to be attached)

 

15

--------------------------------------------------------------------------------


 

AIRCRAFT SECURITY AGREEMENT

AIRCRAFT #N860GA

 

THIS AIRCRAFT SECURITY AGREEMENT (“Agreement”) is made between ALLEGIANT AIR,
LLC, a Nevada limited liability company, with its principal executive office
located at 3301 North Buffalo Drive, Suite B-9 Las Vegas, Nevada 89129
(‘Debtor”), and BANK OF NEVADA, a bank chartered under the laws of Nevada, with
its principal executive office located at 777 N. Rainbow Blvd., Las Vegas,
Nevada, 89107 (“Secured Party”), effective as of          , 2008, as the Funding
Date for the amount of TWO MILLION EIGHT HUNDRED NINETY FIVE THOUSAND AND NO/100
DOLLARS ($2,895,000.00), as set forth in the corresponding Promissory Note.

 

1.         Background. Secured Party and Debtor will have simultaneously
herewith entered into a Promissory Note (“860 Note”), evidencing the loan made
by Secured Party with respect to the Collateral hereunder. As a condition to and
in consideration of its loan to Debtor under the Note, Secured Party requires
Debtor to grant a security interest in the “Collateral” described herein to
secure Debtor’s payment and performance of all its obligations under the Note.
This Security Agreement has been entered into pursuant to that certain Master
Loan Agreement dated as of                 , 2008, between Secured Party and
Debtor (“Loan Agreement”). All of the Promissory Notes issued by Debtor under
the Loan Agreement are hereinafter referred to as the “Loan Notes”.

 

2.         Grant of Security Interest. For valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Debtor hereby grants to
Secured Party a security interest in the “Collateral” described in Section 3 to
secure all of Debtor’s obligations (including without limitation all payment
obligations) under the Loan Notes and all other obligations and liabilities of
Debtor to Secured Party arising in connection with the Loan Notes and/or the
Loan Agreement, hereinafter together with this Security Agreement collectively
referred to as the “Debt Documents,” for which Debtor is now or may hereafter
become liable in any manner, whether such obligations arise under the Loan Notes
or otherwise, and whether primary or secondary, direct or indirect, contingent
or absolute, and howsoever arising, including without limitation, all costs and
expenses incurred in connection with the Loan Notes or in the protection or
maintenance of the Collateral or in the enforcement of this Security Agreement,
including without limitation, court costs and attorneys’ fees and expenses.

 

3.         Collateral. The Collateral serving as “Collateral” and subject to the
above security interest shall consist of one aircraft (“Aircraft”) along with
the aircraft engines (“Engines”), Parts, appurtenances and other personal
property as more fully described in Exhibit “A” attached hereto, together with
all attachments, replacements, parts, substitutions, additions, repairs,
accessions and accessories incorporated therein or affixed thereto, and all
rights and services related thereto, all records, logs, manuals, data,
inspection, modification and overhaul records and all maintenance and inspection
programs required to be maintained with respect to the personal property under
applicable rules and regulations of the FAA, and all other documents at any time
maintained with

 

16

--------------------------------------------------------------------------------


 

respect to such personal property and to the extent not listed above as original
collateral, rebates, refunds, remittances, proceeds (including insurance
proceeds), and income of the foregoing (“Collateral”).

 

At any time during the term of this Agreement, the Debtor shall have the right
to substitute an equivalent Engine with a value and utility of at least the
value and utility of the Engine sought to be replaced (assuming the Engine to be
replaced is in a condition at least as favorable as required by this Agreement).
The term “Engine” shall refer to any Replacement Engine substituted for an
Engine in accordance with this Section 3, but shall not include any Engine that
has been substituted with a Replacement Engine. In order to effect a
substitution of an Engine, the Debtor shall comply with the following:

 

(a)       Casualty Occurrence with Respect to an Engine. Upon a Casualty
Occurrence with respect to an Engine, Debtor shall give Secured Party prompt
written notice thereof and shall, within forty-five (45) days after such
occurrence, grant to Secured Party, as replacement for the Engine suffering a
Casualty Occurrence, a first- priority perfected security interest in a
Replacement Engine.

 

Upon full compliance by Debtor with the terms of this subsection and subsection
(d), Secured Party will release the lien of this Security Agreement with respect
to the Engine (and related Collateral) which suffered the Casualty Occurrence.

 

(b)       Engine Replacement. The Debtor shall have the option, at any time, on
at least ten (10) Business Days’ prior written notice to the Secured Party, to
substitute a Replacement Engine for an Engine, subject to (i) advance notice to
the Secured Party; (ii) compliance with the terms and conditions set forth at
subsection (d); and (iii) the additional requirement that such Replacement
Engine shall be of the same or better value utility of the Engine being
replaced. Upon full compliance by Debtor with the terms of this paragraph,
Secured Party will release the lien of this Security Agreement with respect to
the Engine (and related Collateral) being replaced.

 

(c)       CRAF Program Requisitioned Engine. If the Engine is requisitioned for
use pursuant to the CRAF Program and/or CRAF Program activation, the Engine
being requisitioned shall be substituted by a Replacement Engine as Collateral,
and Secured Party shall release its lien on the Engine pursuant to the terms and
conditions set forth at subsection (d) below. In addition, the Replacement
Engine shall be of the same or better value utility of the Engine being
replaced.

 

(d)       Lien Release on Engine. Secured Party shall release its lien on the
Engine (and related Collateral) after a Casualty Occurrence or upon replacement
of an Engine, provided each Replacement Engine is: (i) free of all liens other
than Permitted Liens; (ii) in as good an operating condition as the Engine being
replaced, assuming the Engine being replaced was in the condition and repair
required by the terms hereof immediately prior to the Casualty Occurrence or
replacement and (iii) Secured Party receives a Security Agreement Supplement (a
“Supplement”‘) in the form attached as Exhibit “B” hereto certifying that the
Replacement Engine satisfies all of the requirements set forth in

 

17

--------------------------------------------------------------------------------


 

the Supplement. In addition, prior to such release, Debtor, at its own expense,
will promptly (x) take any and all actions necessary to cause such Replacement
Engine to become subject to the lien of this Security Agreement; (y) furnish
Secured Party with such evidence of title to such Replacement Engine and of
compliance with the insurance provisions of Section 4h hereof with respect to
such Replacement Engine as Secured Party may reasonably request; and (z) furnish
Secured Party such other documents as the Secured Party may reasonably request
in connection with the consummation of the transactions contemplated by this
Section 3, in each case in form and substance reasonably satisfactory to Secured
Party. If Debtor is in breach of any provision in the Debt Documents, Secured
Party shall have no obligation to release its lien on an Engine until the breach
has been cured.

 

Secured Party shall have the right to inspect the Replacement Engine records to
determine whether the Replacement Engine complies with the conditions for
release of its lien as stated above. No inspection shall interfere with the
operation of the Engine in the Debtor’s business unless Debtor or its lessee
fails to cooperate with Secured Party to access the Engine records.

 

(d)       Additional Definitions. For purposes of this Agreement, the following
terms will have the meanings indicated:

 

“Airframe” means the airframe described on Exhibit “A” but not including any
Engine installed thereon, but including any and all Parts incorporated on or
installed on or attached to the Airframe.

 

“Parts” means any and all appliances, parts, systems, components, assemblies,
rotables, life limited parts, instruments, appurtenances, accessories,
furnishings and other equipment of whatever nature used in connection with the
Engine.

 

A “Casualty Occurrence” or “Casualty Loss” shall mean any of the following
events with respect to an Aircraft or an Engine constituting part of the
Collateral:

 

(a)       loss of such property or its use due to theft or disappearance for a
period in excess of sixty (60) consecutive days or destruction, damage beyond
economic repair or rendition of such property permanently unfit for normal use
by Debtor for any reason whatsoever;

 

(b)       any damage to such property which results in an insurance settlement
with respect to such property on the basis of a total loss or on the basis of an
actual, arranged or constructive total loss; or

 

(c)       the confiscation, appropriation or seizure of, or requisition of title
to such property, or the use of such property by or on the authority of any
governmental entity (other than a requisition or activation under CRAF) which in
any such case shall have resulted in the loss of possession thereof by Debtor
for a period in excess of sixty (60) consecutive days (or for such shorter
period ending on the date which is seven (7) days

 

18

--------------------------------------------------------------------------------


 

from the date of receipt of an insurance settlement with respect to such
property on the basis of a total loss).

 

“Permitted Liens” shall mean (i) the lien created by this Security Agreement;
(ii) liens for taxes either not yet due or being contested in good faith and so
long as adequate reserves are maintained with respect to such liens and the
Collateral is not in material danger of being lost, sold, confiscated, forfeited
or seized as a result of such lien; (iii) inchoate material person’s,
mechanics’, worker’s, repairer’s, employees’ or other like liens arising in the
ordinary course of business and not delinquent or such liens being contested in
good faith by Debtor so long as the Aircraft is not in material danger of being
lost, sold, confiscated, forfeited or seized as a result of such lien;
(iv) liens arising out of any judgment or award unless the judgment secured
shall not, within sixty (60) days of the entry thereof, have been discharged or
vacated or execution thereof stayed pending appeal or shall not have been
discharged, vacated or released within sixty (60) days after execution of such
stay; (v) rights of others under any arrangements to the extent expressly
permitted under this Security Agreement, and (vi) any other lien with respect to
which Debtor shall have provided security in form and amount adequate in the
reasonable opinion of the Secured Party.

 

A “Replacement Engine” shall mean an engine of the same manufacturer and model,
or an improved model, as an Engine replaced and that such Replacement Engine
shall have equal or greater expected life remaining to the next scheduled
overhaul as the Engine being replaced.

 

“CRAF Program” means the Civil Reserve Air Fleet Program established pursuant to
10 U.S.C. § 9511-13 or any similar substitute program.

 

No reference to “proceeds” in this Security Agreement authorizes any sale,
transfer, or other disposition of the Collateral by Debtor.

 

4.         Representations, Warranties and Covenants. Debtor represents,
warrants and covenants with Secured Party, on a continuing basis, as follows:

 

(a)       Title. Debtor is the absolute owner with full right and interest in
the Collateral, which is free and clear of any and all liens, claims and
encumbrances, except for Permitted Liens or any lease of the Collateral entered
into in accordance with the terms of this Agreement. Debtor has full power and
authority to grant a security interest in the Collateral and agrees to defend
its title and ownership of the Collateral against all other persons who may
claim an interest in it;

 

(b)       No Other Security Interests Outstanding or other FAA, IRMA or UCC
Filings. There are no security interests (including filed financing statements
or liens or other interests filed with the Federal Aviation Administration
(“FAA”) or the International Registry of Mobile Assets (“IRMA”), liens, claims
or other encumbrances against the Collateral other than created hereby or any
lease of the Collateral entered into in accordance with the terms of this
Agreement. During the course of this Security

 

19

--------------------------------------------------------------------------------


 

Agreement and as long as any Debtor obligations under the 860 Note remains
outstanding, (i) Debtor will not grant or permit a security interest in the
Collateral other than the security interest created hereunder or permitted
hereby, (ii) Debtor will keep the Collateral free from any and all liens, claims
and encumbrances, other than any lease of the Collateral entered into in
accordance with the terms of this Agreement and other than Permitted Liens and
(iii) Debtor will not file any corrective or termination statement with respect
to any FAA or IRMA filings or UCC financing statements recorded by Secured Party
or its assigns;

 

(c)       No Sale or Disposition of Collateral. Other than a lease permitted
under Section 11 hereof, Debtor will not assign, transfer, discount, sell,
license, offer for sale, or otherwise dispose of the Collateral or any interest
therein without the prior written consent of Secured Party or without providing
substitute Collateral in accordance with Section 3 hereof;

 

(d)       Uses of Collateral. Debtor shall at all times keep the Collateral in
its sole possession and control, except as permitted by Secured Party or except
for any lease entered into in accordance with the terms of this Agreement, and
in connection with inspections, repairs or modifications by authorized,
competent and duly qualified third parties, and shall cause the Collateral to be
installed, used and operated only on airframes that are duly registered with the
FAA (if in the United States) or other governing authority with jurisdiction
over the Collateral. Debtor shall cause the Collateral to be installed, used,
operated and removed (i) in accordance with applicable manufacturer’s manuals or
instructions; (ii) by competent and duly qualified personnel only; (iii) in
accordance with applicable governmental regulations; and (iv) in accordance with
the provisions of Exhibit “C” attached hereto and made a part hereof by
reference. Debtor may only make and remove alterations, attachments or
improvements to the Collateral in accordance with the provisions of Exhibit “C”;

 

At all times when in use, the Collateral, if it includes or consists of engines,
propellers or blades, will be placed on aircraft that are operated only by
duly-qualified, currently certificated pilots having at least the minimum total
pilot hours required by Debtor’s insurance carriers (if applicable), and with
such certification by the FAA (if operated in the United States), and shall not
be used for the carriage or the transport of contraband. At all times when in
use, the Collateral, if it includes or consists of aircraft, will only be
operated by duly-qualified, currently certificated pilots having at least the
minimum total pilot hours required by Debtor’s insurance carriers (if
applicable), with such certification by the FAA, and shall not be used for the
carriage or the transport of contraband.

 

(e)       Adherence to Legal and Other Requirements. Debtor shall at all times
comply with all statutes, laws, rules, ordinances, regulations, orders and
directives and mandatory standards issued by any governmental agency applicable
to the Collateral and in compliance with any airworthiness certificate,
Airworthiness Directive, license or registration relating to the Collateral
issued by any applicable agency, as well as with all manufacturers’ instructions
and warranty requirements, and with the conditions and requirements of all
policies of insurance with respect to the Collateral and the Debt

 

20

--------------------------------------------------------------------------------


 

Documents. Debtor shall continue to be the entity duly registered with the FAA
under the Transportation Code and with the IRMA for each item of Collateral;

 

(f)        Maintenance of Collateral. Debtor shall, at its own expense, or
require its lessee under Section 11 to, comply in all respects with the
maintenance and repair provisions set forth in Exhibit “C” hereto;

 

(g)       Taxes and Fees. Debtor shall pay promptly when due all taxes, fees and
assessments on or with respect to the Collateral (such as registration and
license fees and assessments, sales and use taxes, and personal property taxes).
In addition, Debtor shall pay all penalties and interest resulting from its
failure to pay any taxes or fees when due. Should Debtor fail to make all
payments when due, Secured Party may at its option (although it is not required
to do so) pay or discharge the same. Any such payment shall become an obligation
of Debtor secured by the Collateral;

 

(h)       Insurance. Debtor shall, or require its lessee under Section 11 to,
obtain and maintain for the entire time this Security Agreement is in effect, at
its own expense (as primary insurance for Debtor and Secured Party), with
insurers of recognized reputation and responsibility and in form customary in
the airline industry and reasonably acceptable to Secured Party, comprehensive
airline and general liability (including, without limitation, contractual,
bodily injury, passenger, third-party liability and property damage liability)
insurance (exclusive of manufacturer’s product liability insurance) covering
operation of the Collateral, in an amount not less than $500,000,000 per
occurrence. In addition, Debtor shall, or require its lessee under Section 11
to, at all times maintain war risk (aviation liability) insurance of the scope
at least as comprehensive as covered by AVN 52D (or its equivalent) as in effect
on the date of the Loan Agreement, in an amount (taking into consideration any
insurance or indemnification provided by the United States government or any
agency or instrumentality thereof the obligations of which are supported by the
full faith and credit of the United States government) not less than
$500,000,000 per occurrence.’ In addition, such insurance shall be at least of a
scope and coverage (except as to dollar requirements) (i) as Debtor carries on
the operation of its other property similar to the Collateral and (ii) as is
customarily carried by United States based air carriers engaged in the same or
similar business, similarly situated with Debtor and operating property that is
similar to the Collateral.

 

Debtor shall also, or require its lessee under Section 11 to, obtain and
maintain for the entire time the Security Agreement is in effect, at its own
expense (as primary insurance for Secured Party and Debtor), with insurers of
recognized reputation and

 

--------------------------------------------------------------------------------

(1) For the avoidance of doubt, AVN 52D provides insurance against the following
risks: (1) war, invasion, acts of foreign enemies (whether war be declared or
not), civil war, rebellion, revolution, insurrection, martial law, military or
usurped power, or attempts at usurpation of power, (2) strikes, riots, civil
commotions or labor disturbances, (3) any act of one or more persons, whether or
not agents of a sovereign power, for political or terrorist purposes and whether
or not the loss or damage resulting therefrom is accidental or intentional,
(4) any malicious act or act of sabotage, (5) confiscation, nationalization,
seizure, restraint, detention, appropriation, requisition for title or use by or
under the order of any government (whether civil, military or de facto) or
public or local authority, and (6) hi-jacking or any unlawful seizure or
wrongful exercise of control of the Collateral or crew in flight (including any
attempt at such seizure or control) made by any person or persons on board the
Collateral or, if the Collateral consists of or includes engines and/or
propellers, the airframe to which the Collateral is attached, acting without the
consent of the insured.

 

21

--------------------------------------------------------------------------------


 

responsibility and in form customary in the airline industry and reasonably
acceptable to Secured Party, all-risk ground, taxiing and flight aircraft hull
insurance covering the Collateral and, if the Collateral consists of or includes
engines and/or propellers (including blades), shall also cover the Collateral
while on an airframe or removed therefrom, whether temporarily or otherwise, and
fire and explosion coverage, ingestion and lightning and electrical damage, and
extended coverage and all-risk property damage insurance, including fire and
transit, covering the Collateral; provided, however, that the amount of such
insurance against loss or damage to the Collateral shall be equal to or greater
than the fair market value of the Collateral. In addition, such insurance shall
be at least of a scope and coverage (except as to dollar requirements) (i) as
Debtor carries on the majority of its other property similar to the Collateral
and (ii) as is customarily carried by United States based air carriers engaged
in the same or similar business, similarly situated with Debtor and operating
property that is similar to the Collateral. Further, Debtor shall, or require
its lessee under Section 11 to, at all times maintain or cause to be maintained
war risk hull and governmental confiscation insurance providing insurance
against the following risks: (1) strikes, riots, civil commotions or labor
disturbances, (2) any malicious act or act of sabotage and (3) hi-jacking or any
unlawful seizure or wrongful exercise of control of the Collateral or crew in
flight (including any attempt at such seizure or control) made by any person or
persons on board the Collateral or, if the Collateral consists of or includes
engines and/or propellers, the airframe to which the Collateral is attached,
without the consent of the insured. Such insurance described in the immediately
preceding sentence shall be in an amount (taking into consideration any
insurance or indemnification provided by the United States government or any
agency or instrumentality thereof the obligations of which are supported by the
full faith and credit of the United States government) not less than the amount
set forth in Exhibit “D” to this Security Agreement.

 

Each of the foregoing insurance policies shall name Debtor as insured and
Secured Party and its assignees as additional insureds and loss payees thereof,
shall contain cross-liability endorsements, shall contain a clause requiring the
insurer to give Secured Party and its assignees at least thirty (30) days prior
written notice of any material alteration in the terms of such policy or of the
cancellation thereof, and shall be in full force and effect throughout any
geographical areas at any time traversed by the Collateral. Debtor shall furnish
to Secured Party certificates of insurance and letters from a reputable and
recognized aviation insurance broker to the effect that Debtor’s or lessee’s
insurance coverage comply with the terms of this Security Agreement; provided,
however, that Secured Party shall be under no duty either to ascertain the
existence of or to examine such insurance policies or to advise Debtor in the
event such insurance coverage shall not comply with the requirements hereof. All
insurance covering loss or damage to the Collateral shall (i) contain a breach
of warranty clause reasonably satisfactory to Secured Party; (ii) provide that
the additional insureds shall have no liability for premiums, commissions,
calls, assessments or advances or other charge with respect to such policies;
(iii) provide that it is primary without right of contribution; (iv) provide
that in respect of the respective interest of each additional insured in such
policies, the insurance shall not be invalidated by any action or inaction of
Debtor, any lessee, or any other person or entity; (v) provide that all of the
provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering each insured;

 

22

--------------------------------------------------------------------------------


 

(vi) be payable in United States dollars; and (vii) provide that (1) in the
event of a Casualty Loss and on the condition that no Event of Default shall
have occurred and be continuing, the proceeds shall be paid first to Secured
Party, to be applied against all of the Debtor’s obligations due and owing under
the 860 Note given with respect to the Collateral suffering the Casualty Loss,
with the excess being payable to the Debtor, unless the Casualty Loss relates to
an Engine and Debtor elects to substitute a Replacement Engine as provided in
Section 3, whereupon the proceeds shall be paid to Debtor; (2) in the event of
an insured loss that does not constitute a Casualty Loss, there is no existing
Event of Default then outstanding and if Debtor provides to Secured Party
evidence reasonably satisfactory to the Secured Party that the damage giving
rise to such payment has been repaired or that such insurance proceeds shall be
used to pay for repairs then being made or to be made, then the proceeds shall
be paid to Debtor or at Debtor’s direction, otherwise the proceeds shall be paid
to Secured Party to be applied against all of the Debtor’s obligations due and
owing under the 860 Note given with respect to the Collateral suffering the
Casualty Loss with any excess insurance proceeds payable to the Debtor; and
(3) in the event of a Casualty Loss or an insured loss while an Event of Default
shall have occurred and be continuing, the proceeds shall be payable to Secured
Party to be applied against all of the Debtor’s obligations under the 860 Note
with respect to such Collateral with any excess being payable to Debtor. Debtor
may maintain reasonable deductibles with respect to the insurance required
hereunder.

 

(i)        Loan Notes. So long as this Security Agreement remains in effect,
Debtor shall be liable under this Security Agreement for all of its obligations
under the Loan Notes. Breach of any of Debtor’s obligations under any of the
Loan Notes shall constitute a breach of this Security Agreement;

 

(j)        Possession and Location of Collateral. Debtor or its lessee under any
lease entered into in accordance with this Agreement shall, at all times, retain
sole possession and control of the Collateral, headquartered at the location
shown on Exhibit “E” (or amendment thereto in connection with the lease of the
Collateral or otherwise), and all records, logs, manuals, data, inspection,
modification and overhaul records shall be kept at Debtor’s or such lessee’s
chief executive offices. Notwithstanding the foregoing, Debtor or lessee may
operate the Collateral in connection with its business and may also temporarily
move the Collateral to other locations for repair or maintenance provided Debtor
furnishes Secured Party with a reasonably-detailed list of such repair locations
within ten (10) days of Secured Party’s reasonable request therefor;

 

(k)       Personal Property. Any and all Collateral which is personal property
shall remain personal property at all times. Debtor shall not affix any of the
personal property to any real property in any manner which would change its
nature to a fixture; and

 

(1)       Location, State of Incorporation and Name of Debtor. Debtor’s full and
exact legal name, state of organization and correct and current chief executive
office are as listed in the heading or introductory paragraph of this Security
Agreement.

 

23

--------------------------------------------------------------------------------


 

5.         Financing Statement and Other Documents. Debtor authorizes Secured
Party to file one or more financing statements, IRMA registrations and FAA
filings describing the Collateral, and to take any and all actions which Secured
Party deems necessary or advisable in order to perfect Secured Party’s interest
in the Collateral. Debtor agrees to execute any additional documents, and to
take any further actions, reasonably requested by Secured Party to evidence or
perfect the first priority of the security interest granted to Secured Party by
this Security Agreement.

 

6.         Inspection and Appraisal of the Collateral. Secured Party, its
assigns and agents shall have free access to the Collateral at all reasonable
times during normal business hours for the purpose of inspecting the Collateral
and for any other purpose contemplated in this Security Agreement; provided,
however, that no inspection shall interfere with the operation of the Collateral
in the Debtor’s or its lessee’s business unless Debtor or a lessee fails to
cooperate with Secured Party for access to the records for the Collateral.

 

7.         Default. The occurrence of an Event of Default under the Loan
Agreement shall constitute an Event of Default under this Agreement.

 

8.         Remedies. Upon the occurrence of any Event of Default and at any time
thereafter during the continuance of the default, Secured Party may, with or
without giving notice to Debtor and with or without canceling this Security
Agreement and the Loan Notes, do any one or more of the following:

 

(a)       Enforcement. Enforce this Security Agreement, the Loan Agreement and
the Loan Notes according to their respective terms;

 

(b)       Cure. Advance funds on Debtor’s behalf to cure the Event of Default,
whereupon Debtor shall immediately reimburse Secured Party therefor, together
with interest accrued thereon;

 

(c)       Additional Collateral. Request additional collateral to secure the
Loan Notes;

 

(d)       Acceleration. Accelerate all obligations due and payable under the
Loan Notes, and declare the Loan Notes immediately due and payable;

 

(e)       File Suit and Obtain Judgment. File suit and obtain monetary judgment
and, in conjunction with any action, seek any ancillary remedies provided by
law, including levy of attachment or garnishment;

 

(f)        Take Possession. Without notice to Debtor, repossess the Collateral
wherever found, with or without legal process, and for this purpose Debtor
grants to Secured Party and/or its agents or assigns the right to enter upon any
premises of or under the control or jurisdiction of Debtor or any agent of
Debtor, without liability for suit, action or other proceeding by Debtor (any
damages occasioned by such repossession

 

24

--------------------------------------------------------------------------------


 

being hereby expressly waived by Debtor) and remove the Collateral therefrom;
Debtor further agrees, on demand, to assemble any or all of the Collateral and
make it available to Secured Party at a place to be designated by Secured Party,
all at Debtor’s expense;

 

(g)       Sell, Lease or other Disposition. In its sole discretion, sell, lease
or otherwise dispose of any or all of the Collateral, whether or not in Secured
Party’s possession and free and clear of any right or interest Debtor has, in a
commercially reasonable manner at public or private sale with notice to Debtor
(the parties agreeing that ten (10) days’ prior written notice shall constitute
adequate notice of such sale), and apply the net proceeds of any such
disposition, after deducting all costs (including attorneys’ fees and expenses)
incurred by Secured Parry in connection with such default to the obligations of
Debtor hereunder and under the Loan Notes, or propose to retain any or all of
the Collateral in full or partial satisfaction, as the case may be, with Debtor
remaining liable for any deficiency. The sale, lease or other disposition may,
at Secured Party’s sole option, be conducted at Debtor’s premises.

 

With respect to any exercise by Secured Party of its right to recover and/or
dispose of any Collateral securing Debtor’s obligations, Debtor acknowledges and
agrees as follows: (i) Secured Party shall have no obligation, subject to the
requirements of commercial reasonableness, to clean-up, repair or otherwise
prepare the Collateral for disposition; (ii) Secured Party may comply with any
applicable State or Federal law requirements in connection with any disposition
of the Collateral, and any actions taken in connection therewith shall not be
deemed to have adversely affected the commercial reasonableness of any
disposition of such Collateral; (iii) Secured Party may specifically disclaim
any warranties of title or the like with respect to the disposition of the
Collateral; (iv) if Secured Party purchases any of the Collateral, Secured Party
may pay for the same by crediting some or all of Debtor’s obligations under this
Security Agreement and the Loan Notes; and (v) no right or remedy referred to in
this Section is intended to be exclusive, but each shall be cumulative and shall
be in addition to any other remedy referred to above or otherwise available at
law or in equity, and may be exercised concurrently or separately from time to
time.

 

The rights and remedies afforded Secured Party hereunder shall not be deemed to
be exclusive, but shall be in addition to any rights or remedies provided by
law. Secured Party’s failure promptly to enforce any right or remedy hereunder
shall not operate as a waiver of such right or remedy, and Secured Party’s
waiver of any default shall not constitute a waiver of any subsequent or other
default. Secured Party may accept late payments or partial payments of amounts
due under the Loan Notes and may delay enforcing any of Secured Party’s rights
or remedies hereunder without losing or waiving any of Secured Party’s rights or
remedies. Except as expressly provided in this Security Agreement, Debtor waives
any notice of Secured Party’s notice of nonpayment, presentment, notice of
dishonor, or any other notice.

 

Secured Party shall also have and enjoy all rights and remedies provided at law
or in equity, including without limitation those provided to secured parties
under the Uniform

 

25

--------------------------------------------------------------------------------


 

Commercial Code (“UCC”), to collect, enforce or satisfy any obligations of
Debtor then owing, whether by acceleration or otherwise.

 

Notwithstanding the foregoing, in the event Secured Party is fully compensated
for all amounts due under the Debt Documents, including all fees of collection,
through the exercise of any or all of the foregoing remedies, any excess amounts
obtained by Secured Party through such collection efforts shall inure to the
benefit of and shall be paid to Debtor or as directed by Debtor.

 

9.         Costs and Attorneys’ Fees. Debtor shall be liable for and shall pay
to Secured Party all of Secured Party’s costs and expenses incurred in enforcing
its rights and remedies under this Security Agreement after an Event of Default
with regard to the Collateral, including without limitation its court costs and
reasonable attorney’s fees and expenses. Secured Party shall be entitled to
recover from Debtor all reasonable costs and expenses incurred by Secured Party
after an Event of Default in: (i) the repossession, recovery, storage, repair,
sale, insuring, lease or other disposition of the Collateral, (ii) other
pre-judgment and post-judgment enforcement related actions taken by Secured
Party, and (iii) any actions taken by Secured Party in a bankruptcy proceeding
involving Debtor or the Collateral. Costs and expenses include, without
limitation, reasonable attorneys’ fees and costs incurred in connection
therewith or otherwise resulting or arising from Debtor’s or any guarantor’s
default, plus interest on all of the above until paid (before and after
judgment) at the lesser of the default interest rate under the 860 Note or the
highest rate permitted by law.

 

10.       Assignment. Secured Party may assign or transfer its rights and
interests in the Debt Documents or the Collateral to its assignee either
outright or as security for a loan or loans. Upon notice of any such assignment
and instructions from Secured Party, Debtor shall make its payments and perform
its other obligations under the Debt Documents to Secured Party’s assignee (or
to another party designated by Secured Party’s assignee). Secured Party’s
assignee shall have all of the rights but none of the obligations of Secured
Party under this Security Agreement and the Loan Notes assigned, and after such
assignment Secured Party shall continue to be responsible for all of its
obligations. Debtor shall provide Secured Party with a copy of any notices sent
by Debtor to any assignee of Secured Party under this Security Agreement.

 

Upon any such assignment, Debtor agrees to promptly execute or otherwise
authenticate and deliver to Secured Party all documents requested by Secured
Party which acknowledge the assignment and which may be required to effect the
underwriting. Debtor authorizes Secured Party’s assigns to file UCC-1 financing
statements, and other filings and registrations with the IRMA, the FAA and
otherwise to protect its interest. Secured Party’s assigns are authorized to
take any measures necessary to protect their interest in the Collateral in
accordance with the terms of the Debt Documents.

 

11.       Lease of Collateral. Debtor is prohibited from entering into a lease
for any of the Collateral unless: (i) Debtor has provided documentation
reasonably satisfactory to the Secured Party that the lessee will operate the
Collateral in compliance with the terms

 

26

--------------------------------------------------------------------------------


 

of this Security Agreement; (ii) Debtor has provided documentation reasonably
satisfactory to the Secured Party that the lessee acknowledges the Secured
Party’s priority security interest in the Collateral; and (iii) the lessee has
received written notice from Debtor that the lease shall be assigned to Secured
Party. With respect to any such lease, Debtor shall grant and assign to Secured
Party, and no other person, a security interest in the lease between Debtor and
lessee. Any interest Debtor may have in the lease is hereby assigned to Secured
Party as part of the Collateral. Secured Party reserves the right, upon an Event
of Default by Debtor under the Debt Documents, to obtain lease payments directly
from the lessee. If there is a conflict between a provision in the Debt
Documents and a provision in a lease, the provision in the Debt Documents
control.

 

12.       Term. This Security Agreement is a continuing agreement, and to the
extent allowed by applicable law all rights, remedies and powers of Secured
Party hereunder shall apply to all past, present and future obligations of
Debtor under the Loan Notes, notwithstanding the bankruptcy, dissolution or
insolvency of Debtor, and, subject to the following paragraph, shall continue in
full force and effect until all obligations of Debtor under the Loan Notes have
been paid, performed and satisfied in full, notwithstanding any termination of
the Loan Notes. The power of sale and other rights and remedies granted to
Secured Party hereunder may be exercised even though any remedies of Secured
Party under the Loan Notes may be barred for whatever reason.

 

Notwithstanding anything to the contrary, so long as Debtor is not in default
under this Security Agreement or other Debt Documents, the Secured Party shall
release its security interest in the Collateral under this Security Agreement
upon Debtor’s satisfaction in full of all amounts owing under the 860 Note
issued with respect to such Collateral. In such event, this Security Agreement
shall terminate, and the Collateral hereunder shall no longer serve as security
for the unpaid Loan Notes.

 

13.       Notices. Any notices or demands required to be given herein shall be
in writing and addressed to the other party at the address herein or such other
address provided by written notice and shall be effective (i) upon the next
business day if sent by guaranteed overnight express service (such as Federal
Express); (ii) on the same day if personally delivered; or (iii) three days
after mailing if sent by certified or registered U.S. mail, postage prepaid.

 

14.       Governing Law; Waiver of Trial by Jury. This Security Agreement shall
in all respects be governed by and construed in accordance with the laws of
Nevada, including all matters of construction, validity and performance. The
parties agree to submit to the exclusive jurisdiction of Nevada; any suit or
other proceeding brought by either party to enforce or construe this Security
Agreement, or to determine matters relating to the Collateral or the
relationship between the parties hereto shall be brought only in the state or
federal courts in Nevada. This Security Agreement was executed in Nevada and is
to be performed in Nevada. THE PARTIES HEREBY WAIVE THE RIGHT TO TRIAL BY JURY
OF ANY MATTERS ARISING OUT OF THIS SECURITY AGREEMENT, ANY OTHER DEBT DOCUMENT,
THE COLLATERAL

 

27

--------------------------------------------------------------------------------


 

OR THE CONDUCT OF OR RELATIONSHIP BETWEEN DEBTOR AND SECURED PARTY.

 

15.       Risk of Loss. Debtor assumes and shall bear all risk of loss for
theft, damage, non-delivery or destruction to the Collateral (hereafter, such
loss, damage, non-delivery or destruction to the Property shall be referred to
as a “Casualty”), howsoever caused.

 

In the event of a Casualty to the Collateral (or any part thereof) and
irrespective of payment from any insurance coverage maintained by Debtor, but
applying full credit therefor, Debtor shall at its option, (a) place the
Collateral in good repair, condition and working order; or (b) if the Collateral
suffering a Casualty is an Engine, replace the Collateral as provided in
Section 3; or (c) pay to Secured Party the total due under the 860 Note and this
Security Agreement for such Collateral, less the insurance proceeds relating
thereto, if any.

 

Debtor shall notify Secured Party within ten (10) days of the actual date of the
Casualty that a Casualty has occurred; Debtor will notify Secured Party of its
election of either option (a), (b) or (c), as set forth above, within thirty
(30) days following the actual date of the Casualty. Debtor will then fully
perform the repair, replacement or payment within sixty (60) days of the date of
the Casualty.

 

16.       CRAF PROGRAM

 

(a)       Notwithstanding any of the provisions of this Agreement or any other
Debt Document, Debtor may transfer possession of the Collateral to the United
States of America or any instrumentality or agency thereof as part of the CRAF
Program. Debtor will promptly notify Secured Party in writing in the event of
the requisition for use of the Collateral under a CRAF Program activation by the
U.S. Government. All of Debtor’s obligations under the Debt Documents will
continue to the same extent as if such requisition had not occurred. Any
provisions of the Debt Documents to the contrary notwithstanding, if there is a
requisition for use of the Engine pursuant to the CRAF Program and/or CRAF
Program activation, Secured Party agrees that the insurance the Debtor is
required to maintain pursuant to terms hereof, so long as the requisitioned
Collateral remains Collateral, may be supplemented or replaced by insurances
provided under Title XIII of the Federal Aviation Act of 1958, and /or U.S.
government indemnification (which Title XIII insurances and indemnification will
be, as to the Collateral, in an amount not less than 110% of the balance of the
promissory note signed in connection with such Collateral and, as to all other
insurances, in amounts not less than those required by the terms of the Loan
Agreement); provided, however, that Debtor will remain responsible for full
compliance with all the provisions of the Debt Documents, to the extent Title
XIII and/or the U.S. Government indemnification do not satisfy Debtor’s
obligations under the Loan Documents.

 

(b)       If there is a requisition for use of the Collateral pursuant to the
CRAF Program and/or CRAF Program activation, there will be no limitation on the

 

28

--------------------------------------------------------------------------------


 

geographic area in which the Collateral may be operated so long as taken as a
whole, Debtor’s insurance, the Title XIII insurance and/or the indemnification
provided by the U.S. Government shall fully cover (without any geographic
exclusions) the insurance requirements set forth herein.

 

(c)       If an Event of Default occurs and Secured Party elects to pursue its
remedies in accordance with the provisions of this Agreement to repossess the
Collateral, Secured Party will so notify the U.S. Government by sending a
written communication with a copy to Debtor as follows:

 

Headquarters Air Mobility command

AMC Contracting Office – XOKA

Scott Air Force Base, Illinois 62225-5007

 

(d)       So long as no Event of Default has occurred and is continuing, all
payments received by Secured Party or Debtor from any governmental entity in
connection with the requisition of the Collateral under the CRAF Program (except
payments on account of an Event of Loss relating to the Collateral) will be paid
over to or retained by Debtor. If an Event of Default has occurred and is
continuing, Secured Party may direct the governmental entity to make all
payments to Secured Party and all payments received by Secured Party or Debtor
from such governmental entity in connection with the requisition of the
Collateral under the CRAF Program may be used by Secured Party and applied to
the Debtor’s obligations in accordance with the terms of the Loan Documents.

 

17.       Indemnification. Debtor shall indemnify and hold Secured Party
harmless from and against any and all third party claims (including without
limitation, negligence, tort and strict liability), damages, adjustments, suits,
administrative and legal proceedings, and any and all costs and expenses in
connection therewith (including attorneys’ fees and expenses incurred by Secured
Party) arising out of or in any manner connected with or resulting from this
Security Agreement or the Collateral, except such claims relating to Debtor’s
enforcement of this Security Agreement against Secured Party. Debtor agrees to
give Secured Party prompt notice of any such claim or liability. Secured Party
for purposes of this paragraph includes Secured Party, its successors and
assigns, shareholders, members, owners, partners, directors, officers,
representatives and agents, and the provisions of this paragraph shall survive
expiration of this Security Agreement with respect to events occurring prior
hereto.

 

18.       Headings. Section headings used in this Security Agreement are for
convenience only and are not a part of this Security Agreement and shall not be
used in construing it.

 

19.       Severability. In the event that any provision of this Security
Agreement is found to be unenforceable in any legal proceeding, the remaining
provisions shall remain in full force and effect.

 

29

--------------------------------------------------------------------------------


 

20.       Integration and Modification. This Security Agreement together with
the Loan Agreement and the Loan Notes referred to herein constitute the entire
agreement of Debtor and Secured Party concerning its subject matter. This
Security Agreement may not be amended or modified except by a written amendment
signed by a duly authorized representative of each party, but no such amendment
or modification needs further consideration to be binding. The parties have
signed this Security Agreement as of the day and year written below.

 

Dated:                   , 2008

 

DEBTOR:

SECURED PARTY:

 

 

ALLEGIANT AIR, LLC

BANK OF NEVADA

 

 

 

 

By:

 

 

By:

 

Name:

Andrew C. Levy

 

Name:

 

Title:

Authorized Agent

 

Title:

 

 

30

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

Form of Guaranty

 

(to be attached)

 

31

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

THIS GUARANTY is made, as of                 , 2008, by ALLEGIANT TRAVEL
COMPANY, a Nevada corporation, of 3301 North Buffalo Drive, Suite B-9, Las
Vegas, NV 89129 (“Guarantor”) to BANK OF NEVADA of 777 N. Rainbow Blvd., Las
Vegas, Nevada, 89107 (“Secured Party”) and its assigns on behalf of ALLEGIANT
AIR, LLC, a Nevada limited-liability company, of 3301 North Buffalo Drive,
Suite B-9, Las Vegas, NV 89129 (“Debtor”).

 

R E C I T A L S:

 

A.       Secured Party and Debtor have entered or intend to enter into a Master
Loan Agreement (“Loan Agreement”), which includes all riders, amendments,
supplements or other attachments now or hereafter executed in connection
therewith. (Terms used herein as defined terms shall have the meaning given to
such terms in the Loan Agreement.) In connection with the Loan Agreement,
Secured Party and Debtor have or intend to enter into one or more Security
Agreements along with corresponding Notes for the purpose of financing the
property listed in each Security Agreement. Each Security Agreement shall
incorporate the terms and conditions of the Loan Agreement and, along with the
corresponding Note, shall constitute a separate and independent Loan for the
property listed in each Security Agreement. Each Security Agreement and its
corresponding Note shall be referred to herein as “Loan.”

 

B.        As a condition to Secured Party’s execution of one or more Loans with
Debtor, Secured Party requires Guarantor to guarantee Debtor’s obligations under
each Loan.

 

C.        Guarantor is financially interested in Debtor, and by Secured Party’s
execution of each Loan, Guarantor will receive reasonably equivalent value for
this Guaranty.

 

D.        Guarantor is willing to guarantee Debtor’s obligations under each Loan
and the corresponding Notes in accordance with the provisions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and as an inducement to Secured
Party to enter into each Loan with Debtor, Guarantor represents, warrants and
agrees as follows:

 

1.         Guaranty. Guarantor hereby unconditionally guarantees the full,
complete and prompt payment, performance and observance of all of Debtor’s
obligations under each and every Loan and Note, including without limitation the
payment of principal and interest and the payment of all amounts required or
provided for under the Loan resulting from Debtor’s breach or non-performance
thereof. Guarantor agrees that this is an irrevocable, continuing guaranty and
that Guarantor shall perform its obligations hereunder notwithstanding any
renewal, extension, modification or discharge of any of Debtor’s obligations
under the Loans, the Notes, and the other Debt Documents. This Guaranty

 

32

--------------------------------------------------------------------------------


 

shall apply to each Note, Security Agreement, and Debt Document that Debtor
executes, and Secured Party shall not be required to notify Guarantor of
Debtor’s execution of each such Note, Security Agreement, or Debt Document
before, at the time of, or after it is executed and delivered.

 

2.         Default by Debtor. Guarantor’s obligations hereunder are separate and
independent of Debtor’s obligations under any Loan. If an Event of Default shall
occur and be continuing under any Loan, Secured Party may pursue its remedies
against Debtor and/or proceed directly against Guarantor for the payment,
performance or observance of any and all of Debtor’s obligations under any of
the Loans, and Guarantor hereby waives any right to require Secured Party:
(a) to proceed first or otherwise against Debtor; (b) to proceed against or
exhaust any security it may hold; or (c) to pursue any other remedy available to
it.

 

3.         Waiver. Guarantor hereby waives notice of acceptance of this Guaranty
by Secured Party and waives presentment, demand for performance, notice of
default, protest, notice of protest, notice of dishonor and any other notice
otherwise required with respect to Debtor’s failure to perform under any Loan,
the Loan Agreement, or any Debt Document. Guarantor also waives any defense or
disability available to Debtor which might save or release it from liability
including, without limitation, defect in or unenforceability of the Loan
Agreement, any Note, any Security Agreement, any Debt Document, or a Loan. No
delay on the part of Secured Party in exercising any rights under this Guaranty
or failure to exercise the same shall operate as a waiver of such rights. No
modification or waiver of the provisions of this Guaranty shall be effective
unless in writing signed by Secured Party, and no such waiver shall be
applicable and effective except in the specific instance for which it is given.

 

4.         Authority to Modify Obligations. In accordance with the provisions of
the Loan Agreement, each Loan, Note, Security Agreement, and Debt Document, and
without causing a release of Guarantor from its obligations hereunder, Secured
Party shall be authorized to renew, extend, accelerate or otherwise change the
payment schedule or other terms of any Loan; accept partial payments from the
Debtor; take and apply any security (if applicable) and exercise any remedy
against the Debtor; amend, substitute, waive, subordinate or release any
property or additional security or any obligations covered under any Loan;
settle, release, compound, compromise, collect or otherwise liquidate the
obligations covered under any Loan; and release Debtor from any obligations
under any Loan. Secured Party shall not be required to notify Guarantor of any
of the foregoing modifications made.

 

5.         Familiarity with Debtor. Guarantor shall be solely responsible to
keep itself informed as to the financial and other condition of Debtor and of
all circumstances bearing upon the risk of Debtor’s breach or non-performance of
any Loan. Secured Party shall have no duty to advise Guarantor of information
known to it regarding Debtor’s condition, financial or otherwise.

 

33

--------------------------------------------------------------------------------


 

6.         Discharge. Nothing shall discharge or satisfy Guarantor’s obligations
hereunder except the full payment, performance and observance of all of Debtor’s
obligations under each Loan. If any claim is made upon Secured Party at any time
for repayment or recovery of any amount(s) or other value received by Secured
Party from any sources, in payment of or on account of any of the liabilities of
Debtor guaranteed hereunder and Secured Party repays or otherwise becomes liable
for all or any part of such claims, for whatever reason, the undersigned shall
remain liable to Secured Party hereunder as if such amount(s) had never been
received by Secured Party, notwithstanding any termination hereof or the
termination of the agreements evidencing any of the liabilities of Secured
Party. The terms of this paragraph shall survive the termination of this
Guaranty.

 

7.         Representations and Warranties. Guarantor hereby represents and
warrants that this Guaranty is a binding obligation of the Guarantor and is
enforceable against Guarantor in accordance with its terms, and that the
execution, delivery and performance of this Guaranty has been approved by all
necessary corporate action and does not violate or conflict with Guarantor’s
articles of organization, bylaws, resolutions or other governing instruments and
will not result in a breach of any agreement to which Guarantor is a party.

 

8.         Financial Statements. Guarantor shall provide to Secured Party a copy
of its annual audited financial statements within one hundred twenty (120) days
after its fiscal year end, and a copy of its quarterly un-audited financial
statements within sixty (60) days after the end of each fiscal quarter.

 

9.         Applicable Law; Costs of Enforcement. Guarantor agrees that this
Guaranty shall be governed by and construed in accordance with the substantive
law of the State of Nevada and that jurisdiction of any dispute shall be
exclusively in the Nevada state or federal courts. Guarantor submits itself to
such jurisdiction. Guarantor agrees that it shall reimburse Secured Party for
all costs and expenses incurred by Secured Party in connection with the
enforcement of this Guaranty, including without limitation court costs and
reasonable attorneys fees.

 

10.       Assignment. Secured Party may assign this Guaranty to one or more
entities without notice to Guarantor, and upon such assignment, the assignee
shall be entitled to all of the benefits, rights and remedies of Secured Party,
as if no assignment had been made.

 

11.       Benefit. This Guaranty shall be binding upon the Guarantor, its
successors and assigns and shall inure to the benefit of Secured Party, its
successors and assigns, including any successor assignees.

 

12.       Entire Agreement: Modification: Partial Invalidity. This Guaranty
represents the entire obligation of Guarantor in favor of Secured Party, and
there are no prior or contemporaneous verbal or written modifications to it.
This Guaranty shall not be modified or limited except in a writing signed by
Secured Party and all parties to be bound. In the event that any provision of
this Guaranty shall be held to be invalid or unenforceable, the remaining
provisions shall continue in full force and effect.

 

34

--------------------------------------------------------------------------------


 

Dated:        , 2008

 

GUARANTOR:

 

 

 

ALLEGIANT TRAVEL COMPANY

 

 

 

 

 

BY:

 

 

 

Andrew C. Levy, Chief Financial Officer

 

 

35

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

Wire Instructions

 

[to be added]

 

36

--------------------------------------------------------------------------------